* Headnote 1. Highways, 29 C.J., Section 434; Negligence of driver of vehicle for injury by collision, question for jury, see 13 R.C.L. 297; 4 R.C.L. Supp. 807; 5 R.C.L. Supp. 694.
The evidence in this case on the issue of liability was squarely in conflict. That question, therefore, was one for the jury.
Whatever errors, if any, were committed by the trial court in the giving and refusing of instructions and in the admission and rejection of testimony, were without harm to appellant.
Appellee's evidence tended to show that the injury sued for was caused by a sense of utter disregard for the rights of others traveling on the highway. Appellant's evidence, on the other hand, tended to show to the contrary. We are of opinion, however, that there was sufficient evidence of gross negligence on the part of appellant's driver to authorize the court to submit to the jury the question of punitive damages.
Affirmed.